DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 6, 2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
 
Acknowledgements
This Office Action is in response to the response filed on April 2, 2021.
Claims 30-36, 38-41, 43-49, and 51-54 are currently pending and have been examined. 

Claim Objections
Claims 30, 47, and 49 are objected to because of the following informalities:  
Claims 30 and 49 recite “fulfilment server;” however, the correct spelling is “fulfillment.”  
Claim 47 is missing a punctuation at the end of the “transmit…merchant server” limitation.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(pre-AIA ), 2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-36, 38-41, 43-49, and 51-54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 and 47 recite “comprising at least one name and address” twice in the claim.  Therefore, it is unclear if the second recitation of each of the name and the address is the same or different from the first recitation of each, respectively.  For purposes of applying the prior art, the Examiner will interpret the second recitation of each of the name and address to be the same entity as the first recitation of each, respectively.
Claim 36 recites “wherein the payment information comprises a name and billing information;” however, the base claim recites that the name is part of the delivery information.  Therefore, it is unclear if the claim includes duplicate instances of the name.
Claim 40 recites “wherein the delivery information comprises an order number associated with a transaction, a name, and an address;” however, the base claim already recites that the name and address are part of the delivery information.  Therefore, it is unclear if the second recitation of each of the name and the address is the same or different from the first recitation of each, respectively.  For purposes of applying the prior art, the Examiner will interpret the second 
Claim 45 recites “the processor device;” however, there is no recitation of a “processor device” in the claim.  Therefore, the claim lacks antecedent basis for “the processor device.”
Claim 49 recites “identify, from information of the buyer device, wherein the information includes…”  However, due to the grammatical structure of the claim, it is unclear what the subject of the “identify” (verb) is.
Claim 49 recites “a payment processor” in line 2.  In line 16, the recitation “payment server” appears.  It is unclear if the payment processor is the payment server.  For purposes of applying the prior art, the Examiner will interpret them as being the same.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 30-36, 38-41, 43-46, 49, and 51 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fox et al. (US 6,560,581 B1)(“Fox”) in view of Brener (WO 00/14648)(“Brener”) and further in view of Smith et al. (US 6,385,655 B1)(“Smith”).

As to Claim 30, Fox discloses a transaction system providing anonymous and secure Internet commerce, the system comprising: 
a security server (originating computer unit 24(a), characterized as secure since it is part of the “secure electronic interchange,” C.1, L.10), wherein the security server is separate from a payment server (“the second recipient participant is a bank,” C.14, L.9-10), a third server (third recipient participant), and a merchant server (first recipient participant 22(b), which can be a merchant device)(“Each commerce transaction has at least one originating participant and one or more recipient participants” C.7, L.9-10)(C.11, L.47-50), and wherein the security server includes programmed instructions that, when executed cause the security server to:
identify, from information, payment information (“commerce instrument,” C.12, L.42) and delivery information (a second “commerce document,” C.12, L.39, not intended for the merchant, but instead intended for the third recipient participant, “[a]t step 118, the computing unit 24(b) at the first recipient participant 24(b) decrypts the portion of the package that pertains to them,” C.13, L.9-11) comprising at least one name and address (“name…address,” C.24, L.52-54)(“a set of one or more commerce documents that defines the transaction, and a set of one or more commerce instruments that defines the payment method for the transaction” C.2, L.55-58, “[a] commercial transaction might involve more than one document or instrument,” C.12, L.11-12), wherein the information is associated with the online purchase request associated with the merchant server (C.12, L.9-11, and C.12, L.39-44);
encrypt the payment information with a first encryption key associated with the payment server, wherein the first encryption key is configured for decryption by the payment server and not the merchant server (“the document is encrypted with one symmetric encryption key and the instrument is encrypted with a different symmetric encryption key,” C.12, L.25-27, “encrypts the symmetric keys with the public key 
encrypt the delivery information comprising at least one name and address with a second encryption key associated with a third server, wherein the second encryption key is configured for decryption by the third server and not the merchant server (“encrypts the symmetric keys with the public key exchange keys of the recipient participants that are intended to receive the document and instrument” C.12, L.36-39, this involves the second “commerce document,” C.12, L.39 in the embodiment wherein “[a] commercial transaction might involve more than one document or instrument,” C.12, L.11-12); and
transmit the encrypted payment information and the encrypted delivery information to the merchant server for further processing by the merchant server in collaboration with the payment server and the delivery server (“[a]t step 116, the originating computing unit 24(a) transmits the signed encrypted document and instrument over the communication system to the computing unit 24(b) at the first recipient participant 22(b),” C.12, L.66-67, C.13, L.1-2, and C.13, L.60-65, this involves the second “commerce document,” C.12, L.39 in the embodiment wherein “[a] commercial transaction might involve more than one document or instrument,” C.12, L.11-12).
Fox does not directly
the third server being a delivery server;
receive information from an Internet server with an online purchase request from a remote user device, wherein the remote user device is separate from the security server,
wherein the merchant server receives purchase item information,
receive a target list including the delivery information comprising at least one name and address after being decrypted by the delivery server; and
send the at least one name and address to a fulfilment server configured to cause the at least one name and address to be applied to materials provided by a merchant.
Brener teaches
a third server being a delivery server (one of the servers of servers 110, “secure provider computer 110… also will typically include one or more server computers to allow provision” page 7, lines 28-29, page 8, lines 1-2);
the secure provider computer 110 to: 
receive information from an Internet server (one of the servers of servers 140, “vendor computers 140 also will typically include one or more server computers to allow provision” page 7, lines 28-29, page 8, lines 1-2) with an online purchase request from a remote user device (customer computer 100)(page 8, lines 3-4, page 2, lines 29-30), wherein the remote user device is separate from the security server (Fig.1),
wherein the merchant server (vendor computer 140) receives purchase item information (page 2, lines 29-30),
send the at least one name and address to a fulfilment server (third party carrier computer 180) configured to cause the at least one name and address to be applied to materials provided by a merchant (“The third party shipper computer 180 can then 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Fox by the features of Brener and in particular to include in Fox, the features of the third server being a delivery server; receiving information from an Internet server with an online purchase request from a remote user device, wherein the remote user device is separate from the security server, wherein the merchant server receives purchase item information; and sending the at least one name and address to a fulfilment server configured to cause the at least one name and address to be applied to materials provided by a merchant, as taught by Brener.
A person having ordinary skill in the art would have been motivated to combine these features because it would aid in “anonymously purchase goods and anonymously receive goods without disclosing the customer's identification and home address information to the web site vendor” (Brener, Page 1, lines 7-9).

Smith teaches receiving a target list (“mail lists,” C.8, L.1) including delivery information comprising at least one name (C.10, L.4-6, C.10, L.11-13) and address (C.19, L.49) after being decrypted by the delivery server (sending computer 14)(“secure socket layers,…private key encryption, public key encryption…can be incorporated into at least one of the send client application, the receive client application, and the CUI,” Fig.23-Fig.25, C.19, L.35-38).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Fox/Brener combination by the feature of Smith and in particular to 
A person having ordinary skill in the art would have been motivated to combine these features because it would facilitate “sending documents, tracking documents, accounting, billing,” (Smith, C.20, L.65-66).

As to Claim 31, the Fox/Brener/Smith combination discloses as discussed above.  
Fox does not directly disclose wherein the security server receives a checkout request from the Internet server that is associated with the transaction, and wherein the security server is separate from the Internet server.
Brener teaches wherein the security server receives a checkout request from the Internet server that is associated with the transaction (“view order checkout” as depicted in Fig.4), and wherein the security server is separate from the Internet server (Page 7, Lines 23-39).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to include in the Fox/Brener/Smith combination the feature of wherein the security server receives a checkout request from the Internet server that is associated with the transaction, and wherein the security server is separate from the Internet server, as taught by Brener since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As to Claim 32, the Fox/Brener/Smith combination discloses as discussed above.  Fox further discloses wherein the security server is further configured to send the encrypted payment 

As to Claim 34, the Fox/Brener/Smith combination discloses as discussed above.  Fox further discloses wherein the encrypted first payment information and the encrypted delivery information are encrypted using public key encryption, and wherein the first encryption key and second encryption key each comprises a public key (C.2, L.55-67 and C.3, L.1-27). 

As to Claim 35, the Fox/Brener/Smith combination discloses as discussed above.  Fox further discloses wherein the security server is further configured to send the encrypted payment the information to the payment server (see Fig.18). 

As to Claim 36, the Fox/Brener/Smith combination discloses as discussed above.  Fox further discloses wherein the payment the information comprises a name (name on a “credit card[s]” C.1, L.21) and billing information (“unique transaction ID,” C.24, L.56-57). 

As to Claim 38, the Fox/Brener/Smith combination discloses as discussed above.  Brener teaches wherein the remote user device includes a buyer system (customer computer 100, Page 8, Lines 3-4).

As to Claim 39, the Fox/Brener/Smith combination discloses as discussed above.  Fox further discloses wherein the security server is further configured to send the encrypted delivery information to the delivery server (Fig.18).

As to Claim 40, the Fox/Brener/Smith combination discloses as discussed above.  Fox further discloses wherein the delivery information comprises an order number ("unique transaction ID," C.24, L.53) associated with a transaction, a name, and an address ("purchaser's name and address," C.24, L.54)(C.24, L.52-55).

As to Claim 41, the Fox/Brener/Smith combination discloses as discussed above.  Fox further discloses wherein the payment information is configured to be decrypted by the payment server, and wherein the delivery information is configured to be decrypted by the delivery server (C.24, L.47-57 and C.25, L.17-20).

As to Claim 45, the Fox/Brener/Smith combination discloses as discussed above.  Brener teaches wherein the security server is further configured to process a chargeback report from the processor device (Page 17, Lines 14-15, Page 18, Lines 7-24).

As to Claim 46, the Fox/Brener/Smith combination discloses as discussed above.  Fox further discloses wherein the security server is further configured to execute the transaction using the received information (Abstract).


As to Claim 49, Fox discloses a transaction system comprising: 
a security server (originating computer unit 24(a), characterized as secure since it is part of the “secure electronic interchange,” C.1, L.10), separate from a payment processor (“the second recipient participant is a bank,” C.14, L.9-10), a third server (third recipient participant), and a merchant server (first recipient participant 22(b), which can be a merchant device)(“Each commerce transaction has at least one originating participant and one or more
identify, from information of a buyer device (PC 312), wherein the information includes payment information (“commerce instrument,” C.12, L.42) and delivery information (a second “commerce document,” C.12, L.39, not intended for the merchant, but instead intended for the third recipient participant, “[a]t step 118, the computing unit 24(b) at the first recipient participant 24(b) decrypts the portion of the package that pertains to them,” C.13, L.9-11)(“a set of one or more commerce documents that defines the transaction, and a set of one or more commerce instruments that defines the payment method for the transaction” C.2, L.55-58, “[a] commercial transaction might involve more than one document or instrument,” C.12, L.11-12), wherein the information is associated with the online purchase request associated with the merchant server (C.12, L.9-11, and C.12, L.39-44);
encrypt the payment information with a first encryption key associated with the payment processor, wherein the payment information is configured to be decrypted by a payment processor (“the document is encrypted with one symmetric encryption key and the instrument is encrypted with a different symmetric encryption key,” C.12, L.25-27, “encrypts the symmetric keys with the public key exchange keys of the recipient participants that are intended to receive the document and instrument” C.12, L.36-39, “the commerce instrument is a payment instruction that is intended for the second recipient participant 22(c), which is a bank” C.12, L.44-48, “the originating computing unit 24(a) encrypts the second symmetric key used to encrypt the instrument (i.e., payment instruction) and originator's digital signature with the second recipient's (i.e., bank's) public key exchange key that was obtained from the first recipient's credential,” C.12, L.50-56);
encrypt the delivery information with a second encryption key associated with a third server, wherein the delivery information is configured to be decrypted by the third server (“encrypts the symmetric keys with the public key exchange keys of the recipient participants that are intended to receive the document and instrument” C.12, L.36-39, this involves the second “commerce document,” C.12, L.39 in the embodiment wherein “[a] commercial transaction might involve more than one document or instrument,” C.12, L.11-12); and
transmit the encrypted payment information and the encrypted delivery information to the merchant server for further processing by the merchant server in collaboration with the payment server and delivery server (“[a]t step 116, the originating computing unit 24(a) transmits the signed encrypted document and instrument over the communication system to the computing unit 24(b) at the first recipient participant 22(b),” C.12, L.66-67, C.13, L.1-2, and C.13, L.60-65, this involves the second “commerce document,” C.12, L.39 in the embodiment wherein “[a] commercial transaction might involve more than one document or instrument,” C.12, L.11-12).
Fox does not directly disclose 
the third server being a delivery server;
receive information from an Internet server with an online purchase request from a buyer device, wherein the buyer device is separate from the security server,
receive a target list including the delivery information comprising at least one name and address after being decrypted by the delivery server; and
send the at least one name and address to a fulfilment server configured to cause the at least one name and address to be applied to materials provided by a merchant.
Brener teaches
a third server being a delivery server (one of the servers of servers 110, “secure provider computer 110… also will typically include one or more server computers to allow provision” page 7, lines 28-29, page 8, lines 1-2);
the secure provider computer 110 to: 
receive information from an Internet server (one of the servers of servers 140, “vendor computers 140 also will typically include one or more server computers to allow provision” page 7, lines 28-29, page 8, lines 1-2) with an online purchase request from a buyer device (customer computer 100)(page 8, lines 3-4, page 2, lines 29-30), wherein the buyer device is separate from the security server (Fig.1),
send the at least one name and address to a fulfilment server (third party carrier computer 180) configured to cause the at least one name and address to be applied to materials provided by a merchant (“The third party shipper computer 180 can then contact the secure provider 15 computer 110 directly through a secure pipeline or through the Internet, to retrieve the customer's address from the database 130” Page 10, lines 14-16).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Fox by the features of Brener and in particular to include in Fox, the features of the third server being a delivery server; receiving information from an Internet server with an online purchase request from a buyer device, wherein the buyer device is separate from the security server; and sending the at least one name and address to a fulfilment server configured to cause the at least one name and address to be applied to materials provided by a merchant, as taught by Brener.
A person having ordinary skill in the art would have been motivated to combine these features because it would aid in “anonymously purchase goods and anonymously receive goods without disclosing the customer's identification and home address information to the web site vendor” (Brener, Page 1, lines 7-9).

Smith teaches receiving a target list (“mail lists,” C.8, L.1) including delivery information comprising at least one name (C.10, L.4-6, C.10, L.11-13) and address (C.19, L.49) after being decrypted by the delivery server (sending computer 14)(“secure socket layers,…private key encryption, public key encryption…can be incorporated into at least one of the send client application, the receive client application, and the CUI,” Fig.23-Fig.25, C.19, L.35-38).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Fox/Brener combination by the feature of Smith and in particular to include in the Fox/Brener combination, the feature of receiving a target list including the delivery information comprising at least one name and address after being decrypted by the delivery server, as taught by Smith. 
A person having ordinary skill in the art would have been motivated to combine these features because it would facilitate “sending documents, tracking documents, accounting, billing,” (Smith, C.20, L.65-66).

As to Claim 51, the Fox/Brener/Smith combination discloses as discussed above.  Fox further discloses wherein the security server is further configured to couple to a fourth server (a server in Network 334, Fig.18), and wherein the fourth server is configured to: obtain a plurality of identifying indicia from each of a plurality of parties; perform a one-way hash function on .

Claims 33, 52, and 54 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fox in view of Brener and further in view of Smith and Loeb et al. (US 2004/0078273 A1)(“Loeb”).

As to Claim 33, the Fox/Brener/Smith combination discloses as discussed above.  
Fox does not directly disclose that chargeback information is sent to the payment server to reverse the online purchase. 
Loeb teaches chargeback information (“credit card information” [0056]) is sent to the payment server (payment clearinghouse 140) to reverse the online purchase (“could authenticate charges and refunds” [0056]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Fox/Brener/Smith combination by the feature of Loeb and in particular to include in the Fox/Brener/Smith combination, the feature of chargeback information is sent to the payment server to reverse the online purchase, as taught by Loeb.  A person having ordinary skill in the art would have been motivated to combine these features because it would help in “appropriately charging and refunding amounts to credit cards” (Loeb, [0056]).

As to Claims 52 and 54, the Fox/Brener/Smith combination discloses as discussed above.  
Fox does not directly disclose wherein the merchant server triggers a refund process through a chargeback with the payment server upon receiving a request to reverse the online purchase request, wherein the chargeback includes encrypted payment information.
Loeb teaches wherein the merchant server (merchant 110) triggers a refund process through a chargeback (refund) with the payment server upon receiving a request to reverse the online purchase request (“receives the credit card information from secondary merchant 110 following a transaction or as part of a batch submission” [0056]), wherein the chargeback includes encrypted payment information ([0056]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Fox/Brener/Smith combination by the feature of Loeb and in particular to include in the Fox/Brener/Smith combination, the feature of wherein the merchant server triggers a refund process through a chargeback with the payment server upon receiving a request to reverse the online purchase request, wherein the chargeback includes encrypted payment information, as taught by Loeb.  A person having ordinary skill in the art would have been motivated to combine these features because it would help in “appropriately charging and refunding amounts to credit cards” (Loeb, [0056]).

Claims 43-44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fox in view of Brener and further in view of Smith and Beyda et al. (US 7120927 B1)("Beyda").

As to Claim 43, the Fox/Brener/Smith combination discloses as discussed above.  
Fox does not directly disclose wherein the security server is further configured to replace an alias email address associated with a true email address. 
Beyda teaches wherein the security server is further configured to replace an alias email address associated with a true email address (C.1, L.39-40).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to include in the Fox/Brener/Smith combination wherein the security server is further configured to replace an alias email address associated with a true email address as taught by Beyda since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As to Claim 44, the Fox/Brener/Smith/Beyda combination discloses as discussed above.  Brener teaches wherein the security server is further configured to (i) receive a return material authorization from a third server (a second vendor computer 140) that is separate from the security server (Fig.1), and (ii) address the return material authorization with the true email address (“vendors and the secure provider can send offerings by e-mail to customer objects provided with their own e-mail addresses and the customer object can respond to such e-mails with return e-mail or by visiting the vendor or secure provider web site.” Page 15, Lines 19-24). 

Claims 47-48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fox in view of Brener.

As to Claim 47, Fox discloses an apparatus comprising: 
a security (“secure electronic interchange,” C.1, L.10) server (originating computer unit 24(a)), wherein the security server is separate from a payment server (“the second recipient participant is a bank,” C.14, L.9-10), a third server (third recipient participant), and a merchant or more recipient participants” C.7, L.9-10)(C.11, L.47-50), and wherein the security server is configured to:
identify, from information, payment information (“commerce instrument,” C.12, L.42) and delivery information (a second “commerce document,” C.12, L.39, not intended for the merchant, but instead intended for the third recipient participant, “[a]t step 118, the computing unit 24(b) at the first recipient participant 24(b) decrypts the portion of the package that pertains to them,” C.13, L.9-11) comprising at least one name and address (“name…address,” C.24, L.52-54)(“a set of one or more commerce documents that defines the transaction, and a set of one or more commerce instruments that defines the payment method for the transaction” C.2, L.55-58, “[a] commercial transaction might involve more than one document or instrument,” C.12, L.11-12), wherein the information is associated with the online purchase request associated with the merchant server (C.12, L.9-11 and C.12, L.39-44);
encrypt the payment information with a first encryption key associated with the payment server, wherein the first encryption key is configured for decryption by the payment server and not the merchant server (“the document is encrypted with one symmetric encryption key and the instrument is encrypted with a different symmetric encryption key,” C.12, L.25-27, “encrypts the symmetric keys with the public key exchange keys of the recipient participants that are intended to receive the document and instrument” C.12, L.36-39, “the commerce instrument is a payment instruction that is intended for the second recipient participant 22(c), which is a bank” C.12, L.44-48, “the originating computing unit 24(a) encrypts the second symmetric key used to encrypt the 
encrypt the delivery information comprising at least one name and address with a second encryption key associated with a third server, wherein the second encryption key is configured for decryption by the third server and not the merchant server (“encrypts the symmetric keys with the public key exchange keys of the recipient participants that are intended to receive the document and instrument” C.12, L.36-39, this involves the second “commerce document,” C.12, L.39 in the embodiment wherein “[a] commercial transaction might involve more than one document or instrument,” C.12, L.11-12); and
transmit the encrypted payment information and the encrypted delivery information to the merchant server (“[a]t step 116, the originating computing unit 24(a) transmits the signed encrypted document and instrument over the communication system to the computing unit 24(b) at the first recipient participant 22(b),” C.12, L.66-67, C.13, L.1-2, and C.13, L.60-65, this involves the second “commerce document,” C.12, L.39 in the embodiment wherein “[a] commercial transaction might involve more than one document or instrument,” C.12, L.11-12),
wherein the merchant server receives encrypted payment information and encrypted delivery information for the online purchase request (Fig.2 and C.12, L.66-67, C.13, L.1-2) but cannot decrypt the encrypted payment information and the encrypted delivery information for the online purchase request (“the merchant cannot decrypt the instrument, nor can the bank decrypt the document” C.3, L.8-9, “[t]he document and instrument are encrypted differently so that only the intended recipient can open them. 
wherein the merchant server sends the encrypted payment information to the payment server to be decrypted (The originating computer unit sends both the document(s) and instrument(s) to the first recipient participant (i.e., the merchant). The first recipient participant decrypts the symmetric key using its private key, and then decrypts the document using the decrypted symmetric key. The first recipient participant verifies the digital signature of the originating participant to assure itself that the document is legitimate and that it has not been altered since its generation by the originating computing unit. Unable to open the instrument, the first recipient participant passes the encrypted instrument onto a second recipient participant (i.e., the acquiring bank) for whom it was intended. The second recipient participant decrypts and verifies the instrument,” C.3, L.14-27) and sends the encrypted delivery information to the third server to be decrypted (“forwards the rest on to the next recipient” C.8, L.4-5, in the 
Fox does not directly disclose 
the third server being a delivery server;
receive information from an Internet server with an online purchase request from a remote user device, wherein the remote user device is separate from the security server,
wherein the merchant server receives purchase item information.
Brener teaches
a third server being a delivery server (one of the servers of servers 110, “secure provider computer 110… also will typically include one or more server computers to allow provision” page 7, lines 28-29, page 8, lines 1-2);
the secure provider computer 110 to: 
receive information from an Internet server (one of the servers of servers 140, “vendor computers 140 also will typically include one or more server computers to allow provision” page 7, lines 28-29, page 8, lines 1-2) with an online purchase request from a remote user device (customer computer 100)(page 8, lines 3-4, page 2, lines 29-30), wherein the remote user device is separate from the security server (Fig.1),
wherein the merchant server (vendor computer 140) receives purchase item information (page 2, lines 29-30).
retrieve the customer's address from the database 130” Page 10, lines 14-16).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Fox by the features of Brener and in particular to include in Fox, the features of the third server being a delivery server; receiving information from an Internet server 
A person having ordinary skill in the art would have been motivated to combine these features because it would aid in “anonymously purchase goods and anonymously receive goods without disclosing the customer's identification and home address information to the web site vendor” (Brener, Page 1, lines 7-9).

As to Claim 48, the Fox/Brener combination discloses as discussed above.  
Fox does not directly disclose wherein the security server receives a checkout request from a third server associated with the transaction and separate from the security server.
Brener teaches wherein the security server receives a checkout request from a third server (one of the servers of the vendor computer 140, Page 7, Lines 28-29) that is associated with the transaction (“view order checkout” as depicted in Fig.4), and separate from the security server (Page 7, Lines 23-39).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to include in the Fox/Brener/Smith combination the feature of wherein the security server receives a checkout request from a third server that is associated with the transaction, and separate from the security server, as taught by Brener since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 53 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fox in view of Brener and further in view of Loeb.

As to Claim 53, the Fox/Brener combination discloses as discussed above.  
Fox does not directly disclose wherein the merchant server triggers a refund process through a chargeback with the payment server upon receiving a request to reverse the online purchase request, wherein the chargeback includes encrypted payment information.
Loeb teaches wherein the merchant server (merchant 110) triggers a refund process through a chargeback (refund) with the payment server upon receiving a request to reverse the online purchase request (“receives the credit card information from secondary merchant 110 following a transaction or as part of a batch submission” [0056]), wherein the chargeback includes encrypted payment information ([0056]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Fox/Brener combination by the feature of Loeb and in particular to include in the Fox/Brener combination, the feature of wherein the merchant server triggers a refund process through a chargeback with the payment server upon receiving a request to reverse the online purchase request, wherein the chargeback includes encrypted payment information, as taught by Loeb.  A person having ordinary skill in the art would have been motivated to combine these features because it would help in “appropriately charging and refunding amounts to credit cards” (Loeb, [0056]).

Response to Arguments
Applicant’s arguments filed on April 2, 2021 have been fully considered and addressed below.
It is noted that Applicant’s only arguments appear to be with respect to Ojha (on pages 10-11); however, the arguments are now moot since Ojha is no longer relied upon in the rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A MANDEL whose telephone number is (571)270-7046.  The examiner can normally be reached on Monday-Friday 10:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ABHISHEK VYAS/Supervisory Patent Examiner, Art Unit 3621